  

Case 1:20-cr-00370-AT Document 38 Filed 09/10/P
THE DOCUMENT

\ ELECTRONICALLY FILED
L Li LU | DOC#

DATE FILED: 9/10/2021

 

 

Hl CACCUUVE OQUILES AL LIe GdalUcll
1110 South Avenue, Suite 29
Mario F. Gallucci Esq. Staten Island, New York 10314

September 9, 2021

VIA ECF

The Honorable Analisa Torres
United States District Court
Southern District of New York
500 Pearl Street

New York, NY 10007

Re: — United States of America v. Vito Nigro
Criminal Docket No. 20 Cr. 370 (AT)
Dear Judge Torres:

I am writing to respectfully request for an extension of Mr. Vito Nigro’s date to
surrender to the Bureau of Prisons.

Mr. Nigro has informed me that on a recent medical test, he was diagnosed with
two very large polyps necessitating surgery. The surgery is scheduled for tomorrow. Mr.
Nigro was initially required to surrender on September 13, 2021. I am requesting that the
court extend the surrender for two weeks to September 27, 2021.

| have spoken to AUSA David Lewis and he is not opposing this request.

It should also be noted that at this time Mr. Nigro has not even received a
designation from the Bureau of Prisons.

Thank you in advance for your consideration.

espectfully Submitted,

GRANTED. MARIO F. GALLUCCI

SO ORDERED. O}-

Dated: September 10, 2021
New York, New York ANALISA TORRES

United States District Judge

 

Admitted to practice in In the State of New York and New Jersey, The Eastern District of New York, The Southern District of New York and The District of New Jersey.
